Citation Nr: 1756088	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a psychiatric disability, to include major depressive disorder, attention deficit/hyperactivity disorder (ADHD), and alcohol use disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously remanded by the Board in June 2016.

The Veteran appeared at a hearing before the undersigned in December 2015.  The Veteran requested a second Board hearing in a September 2017 statement; however, this request was denied by the undersigned in November 2017.  


FINDINGS OF FACT

1.  Throughout the appeal period, the symptoms associated with the Veteran's psychiatric disability resulted in no more than occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's service connected disability has not rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 50 percent for the Veteran's psychiatric disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for establishing entitlement to TDIU have not been met in this case.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2017).
A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

At the Veteran's December 2015 Board hearing, he reported his primary symptoms are cognitive difficulties, to include concentration and memory issues, and disturbances in motivation and mood.  He also reported he is a "functioning alcoholic" and considered this to primarily result from self-medication for his psychiatric disability.  He further reported he had limited social interaction, but made an effort to see his grandchildren and did some work for his landlord on occasion.  

Turning to the clinical evidence, in January 2014, a private examiner, Dr. J.N., examined the Veteran and diagnosed major depressive disorder and alcohol abuse in partial remission.  On examination, the Veteran was oriented to time, place, and person, his mood was depressed, and he had difficulty with concentration.  He endorsed crying spells, had poor eye contact, but did not endorse any suicidal or homicidal ideations.  Further, he reported he does not have any delusions or hallucinations.  The examiner assigned a GAF score of 45, and specifically indicated the Veteran's psychiatric disability resulted in impairment consistent with a 50 percent evaluation under the General Rating Formula for Mental Disorders.  He also explained the Veteran experienced reduced reliability and productivity due to such symptoms as difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran underwent a VA psychiatric examination in May 2014.  He reported he had an excellent relationship with his children, but also reported a depressed mood, anxiety, mild memory loss, and impairment of memory.  Moreover, he reported he spent most of his days going for walks, reading, talking to his friend, working on his car, and visiting his children.  On examination, the Veteran's appearance was appropriate, his speech was rapid and verbose, and his mood was euthymic, anxious, and depressed.  The examiner noted he experienced no hallucinations, illusions, obsessions, or suicidal and homicidal ideations.  Further, he noted the Veteran had mild to moderate problems with attention, concentration, and short-term memory, but the Veteran had no problems with sleep, appetite, or energy level.  The examiner diagnosed the Veteran with ADHD with mild alcohol use disorder, and opined the Veteran's occupational and social impairment was consistent with a 10 percent evaluation under the General Rating Formula for Mental Disorders.

In February 2016, a second private examiner, Dr. O.A.S., examined the Veteran and diagnosed major depressive disorder.  On examination, the Veteran was alert and oriented, and reported his mood was good.  The examiner noted the Veteran had few meaningful relationships in his life, and rarely attended any events in the community.  Additionally, he noted the Veteran evidenced some moderate hyperinsomnia, but denied any hallucinations or other psychosis.  After the examination, the examiner explained the Veteran's symptoms were better accounted for by cognitive interference from depression, rather than ADHD.  He further explained the Veteran's chronic alcohol abuse likely caused signs and symptoms that mimic ADHD, such as short-term memory difficulties, failure to concentrate, and interference with the retention of learned material.  He noted the Veteran primarily suffered from a loss of interest in things he once found meaningful, hyperinsomnia, and disturbances in mood and motivation as a result of major depressive disorder, in addition to his cognitive difficulties.  In conclusion, the examiner opined the Veteran's occupational and social impairment was consistent with a 50 percent evaluation under the General Rating Formula for Mental Disorders, as evidenced by his lack of social relationships, his variable performance at day-to-day tasks, periodic suicidal ideation, and persistent lack of energy and enjoyment in any activities.  

Subsequent to the above examinations, at the Veteran's yearly primary care visits in January 2016 and May 2017, the Veteran reported his psychiatric symptoms were well-controlled.  

Based on the foregoing evidence, the Board finds that the criteria for an evaluation in excess of 50 percent for the Veteran's psychiatric disability have not been met.  

In order to warrant an evaluation in excess of 50 percent, the Veteran's disability would have to be manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, the Board notes that none of the private examinations, VA examination, or any of the outpatient treatment records reflect findings that would be consistent in severity or frequency with the above noted symptoms.  Additionally, both the January 2014 and February 2016 private examiners opined that the Veteran's psychiatric symptoms more closely approximated a 50 percent evaluation under the General Rating Formula for Mental Disorders.  Lastly, the subsequent VA treatment records actually indicated the Veteran had some improvement of his psychiatric symptoms since these examinations.  

Accordingly, the Board finds that an evaluation in excess of 50 percent throughout the appeal period for the Veteran's psychiatric disability is not warranted.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

Turning to the Veteran's TDIU claim, VA will grant TDIU when the evidence shows that the Veteran is precluded, by a reason of service-connected disabilities, from obtaining and maintain any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16 (a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16 (b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16 (b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 
40 percent disability in combination, the following will be considered as one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

In this case, as noted above, the Veteran's PTSD is evaluated as 50 percent disabling, and the Veteran does not have any other service-connected disabilities. Thus, he does not meet the scheduler criteria for an assignment of TDIU in this case.  See 38 C.F.R. § 4.16 (a).  However, regardless of whether the Veteran meets the schedular criteria, the Board has determined that referral for extra-schedular consideration for TDIU under 38 C.F.R. § 4.16 (b) is also not appropriate in this case.  The reasoning is as follows.

While it is clear that the Veteran has some occupational and functional impairment as a result of his psychiatric disability, the evidence does not support that this disability precludes him from securing or following a substantial gainful employment.  Although the Veteran reported he last worked as a contractor in 2009 due to his psychiatric symptoms, at his private psychiatric evaluation in February 2016, the Veteran reported it was his back problems that were responsible for his eventual inability to work.  Further, the VA examiner opined the Veteran's psychiatric symptoms would only decrease work efficiency and the ability to perform occupational tasks during periods of significant stress.  While the private examiners indicated the Veteran would be unable to work due to his psychiatric disabilities, this conclusion is contradictory to the findings noted during these examinations, which indicated the Veteran would only have some reduced reliability and productivity, but would not be precluded from substantially gainful employment.  

Consequently, the Board finds that the evidence of record does not demonstrate that the Veteran is unable to secure and follow a substantially gainful employment as a result of his service-connected disabilities at this time.  Therefore, a referral for extraschedular consideration of TDIU under 38 C.F.R. § 4.16 (b) is not appropriate in this case.  See 38 C.F.R. §§ 3.102, 4.16 (b).


ORDER

Entitlement to an initial evaluation in excess of 50 percent for the Veteran's psychiatric disability is denied.

Entitlement to TDIU is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


